Bloom, J.
(concurring in part and dissenting in part). I agree with the majority that each of the three agreements, executed simultaneously, must be read as part of an interrelated package. Accordingly, I agree that the arbitration clause contained in the employment agreement applies, with equal force, to the stock purchase agreement. Having said this, I do not think we are free to ignore the express provision for valuation contained in the stock purchase agreement particularly since I am of the opinion that the two provisions may be melded together without doing violence to either. I would require that the issue of misappropriation, waste, conversion, etc., be submitted to the arbitrator and that he be authorized to determine the amount, if any, required to be returned to BMF New York. At that point the arbitrator will become functus officio with respect to the stock purchase agreement and the computation of the value of the stock of BMF New York augmented by such amounts, if any, as the arbitrator may require repaid to the corporation, will then be made in accordance with the formula prescribed in paragraph 4 of the stock purchase agreement by a national certified public accounting firm chosen in the manner set forth in paragraph 5 of that agreement.